Citation Nr: 1520183	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  10-41 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a skin disability, to include lumps on the legs and feet.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  In the October 2010, substantive appeal, the Veteran initially requested a hearing before a Veterans Law Judge via videoconferencing.  However, in December 2011, he withdrew his request for this hearing.  In April 2011, he presented testimony at a RO hearing before a Decision Review Officer.  

The Board acknowledges that in the August 2008 claim, the Veteran requested service connection for lumps on his lower legs and feet.  However, the United States Court of Appeals for Veteran Claims (Court) has held (in the context of a claim for service connection for a psychiatric disorder) that a claim of service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons, the issue currently on appeal has been broadened and recharacterized as is reflected on the title page.  

The Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.  A brief dated in April 2015 from the Veteran's representative is part of VBMS.  The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  For the reasons set forth below, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

REMAND

The Veteran contends that he has a skin disorder due to his exposure to Agent Orange during service in Vietnam.  The National Personnel Records Center (NPRC) did not have his personnel records and was not able to verify his service in Vietnam.  See replies from the NPRC dated in May 2009 and in July 2009.  However, the Veteran's service treatment records confirm his service in Vietnam as in February 1970 they document that he was in Vietnam from August 1969 to October 1969.  His DD 214 Form also shows that he had one year of foreign service and was awarded the Vietnam Service Medal with one star and the Vietnamese Cross of Gallantry with pale and frame.  

The Veteran has not had a VA examination addressing the etiology of his skin condition.  Given that the record shows that he served in Vietnam, he should be afforded a VA skin examination for reasons explained further below.  

In statements and testimony, the Veteran contends that he has had lumps on his legs and feet since service in Vietnam.  See August 2008 claim, October 2010 Form 9 Appeal, and April 2011 RO hearing.  A June 1999 letter that appears to be from the VA Agent Orange Registry notes that the Veteran had seborrheic dermatitis.  In a letter in November 2010, the Veteran's private doctor stated that the hair loss and skin eruptions on his legs may be related to his service in Vietnam.  She advised him to see a dermatologist for this condition.  

As the Veteran served in Vietnam it is presumed that he was exposed to Agent Orange under 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The current list of diseases, subject to presumptive service connection, under 38 C.F.R. § 3.309(e), does not include a skin disorder other than porphyria cutanea tarda and chloracne or other acneform diseases consistent with chloracne that becomes manifest to a degree of 10 percent within one year of exposure.  38 C.F.R. § 3.309(e) ; 38 C.F.R. § 3.307(a)(6)(ii).  Notwithstanding the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e), relating to presumptive service connection due to exposure to Agent Orange, the Veteran is not precluded from establishing service connection with proof of actual causation, that is, proof the exposure to Agent Orange actually causes a skin disorder, which is not included in the list in 38 C.F.R. § 3.309(e).  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

While the current evidence of record does not show that the Veteran has a diagnosis of a skin disability that is among the presumptive diseases associated with exposure to herbicide agents under 38 C.F.R. § 3.309(e), a VA examination is necessary to determine whether he has a skin disability that is related to service on a direct basis.  See Combee.  

Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file, to include any outstanding records dated in 1999 that are associated with the Veteran's VA Agent Orange Registry.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Then, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of his skin disorder.  The claims file must be made available to the examiner for review.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After reviewing the claims folder and examining the Veteran, the examiner must:

Identify/diagnose all current skin disabilities.  For each identified skin disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the skin disability was incurred during service, to include the Veteran's presumed exposure to Agent Orange in Vietnam.  

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

3.  When the development requested has been completed, the AOJ should readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
   

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2014).  The Veteran also is advised that he has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

It must be afforded prompt treatment.  The law indeed requires that remands by the Board or the Court be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  Further, as noted above, expeditious handling is required because this matter has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014)This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

